Pon cuanto la apelación en este caso se interpuso desde junio 8, 1927, y no se han radicado aún. los autos en esta Corte Suprema;
Por cuanto si bien se solicitaron por la parte apelante en la corte sentenciadora prórrogas para preparar la trans-cripción de la evidencia, algunas de ellas no fueron conce-didas, siéndolo en tal virtud fuera de término las subsi-guientemente acordadas; y
Por cuanto solicitada la desestimación de la apelación por tal motivo, nada ba objetado la parte apelante, que fué noti-ficada de la moción y citada para la vista de la misma;
Por tanto, de acuerdo con la ley y la jurisprudencia aplicables, se desestima el recurso.